Citation Nr: 0940003	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the benefits sought on 
appeal.  In December 2008, the Board remanded this matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

A review of the Veteran's service medical records reflects 
that on examination in April 1969, prior to entry into 
service, the Veteran reported that he occasionally 
experienced headaches.  His history of headaches was not 
considered disabling and he was admitted for entry into 
service.  While the Veteran's service medical records do not 
demonstrate treatment for headaches, he asserts that he 
experienced frequent severe headaches during his period of 
active service.  On examination in March 1971, prior to 
separation from service, the Veteran complained of frequent 
or severe headaches.  No diagnosis of headaches was rendered.

Post-service records demonstrate that the Veteran has been 
diagnosed with migraine headaches and that he receives 
regular treatment for his headaches.  In August 2006 and 
again in March 2008, the Veteran underwent VA neurological 
examinations and on each examination, the examiner determined 
that the Veteran's headaches were not caused or permanently 
worsened as a result of his service-connected hearing loss.  
However, neither examiner opined as to whether the Veteran's 
headaches first manifested during his period of active 
service, or as to whether the headaches with which he is 
currently diagnosed are the same type of headaches about 
which he complained at the time of his separation from 
service.

In December 2008, the Board remanded the Veteran's claim for 
an opinion as to whether the Veteran's current headache 
disorder is etiologically related to his period of active 
service and his complaints of headaches therein, or whether 
his headaches manifested following his separation from 
service.  The examiner was asked to consider the Veteran's 
statements regarding the incurrence of headaches and provide 
a rationale for the opinion provided.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA neurological disorders examination in January 
2009 at which time he was diagnosed with chronic mixed 
headache disorder.  The examiner opined that the Veteran's 
current headache disorder was etiologically unrelated to his 
period of active service, but failed to provide a rationale.  
In addition, the examiner failed to provide an opinion as to 
whether the Veteran's current headaches are the same type of 
headaches that he complained of at the time of his separation 
from service, rendering the January 2009 report of 
examination inadequate for rating purposes.  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  
While the Veteran has already been afforded three VA 
examinations, because none of the examiners opined as to 
whether the Veteran's current headaches are the same type of 
headaches that he complained of at the time of his separation 
from service, the Board finds that a third VA examination and 
opinion is necessary to comply with the December 2008 remand 
instructions.  The examiner on remand should specifically 
reconcile the opinion with the August 2006, March 2008, and 
January 2009 VA examinations and opinions and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurological examination 
to determine the nature and etiology of 
any current headache disorder.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the August 2006, March 2008, and 
January 2009 VA examinations and opinions.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

(a)  Diagnose any current headache 
disorder.

(b)  Is it as likely as not (50 percent 
or more probability) that any headache 
disorder is etiologically related to 
the Veteran's period of active service, 
headaches, including his complaints of 
headaches during service?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of headaches, 
in addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

(c)  Is more likely than not (more than 
50 percent probability) that any 
headache disorder manifested following 
the Veteran's period of active service?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

